Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 2/28/2020 which claims priority to U.S. Provisional App. 62/811,587 filed 2/28/2019.
This action is made Non-Final.

	Claims 1 – 16 are pending in the case. Claims 1, 10, and 16 are independent claims. 

Drawings
	The drawings filed on 2/28/2020 have been accepted by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "orchestrate and synchronize different functions, and story structures into comprehensive, optimized interactive content" in claim 1, the term “allows the plurality of storytelling proxies gets smarter through a plurality of interactions from an Interactor’s computing device” in claims 1, 10 and 16,  and the term “language tricks” in claim 4 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dependent claims 2-9, 11-15 are rejected for depending upon rejected independent claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talmor (USPUB 20190043106 A1).

Claim 1:
Talmor discloses A topic based artificial intelligence authoring and playback system (Abstract), comprising: an interactive personal storytelling proxy system comprising a storytelling proxy authoring module, a storytelling proxy conversation management module, and a timeline module, wherein the storytelling proxy authoring module configured to enable an Instigator to interactively create, train, test, refine and update an untrained state of a plurality of storytelling proxies on an Instigator's computing device by transferring an interactive content and a media content into the plurality of storytelling proxies (0026-27, 0030 and 0033: the networking system optionally collects data from various sources related to either the received digital advertisement or to an advertiser associated with the received digital advertisement...the networking system collects data from contents of the received digital advertisement, from previous digital advertisements of the advertiser, or from webpages of the advertiser…the networking system optionally prompts the advertiser to provide some or all of the missing information needed to simulate the common conversation exchanges in automated conversations associated with the received digital advertisement…the networking system uses common conversation exchanges and collected data to train a chatbot to automatically communicate with users , the storytelling proxy conversation management module configured to orchestrate and synchronize different functions, and story structures into comprehensive, optimized interactive content with a plurality of Interactors (0030 and 0036: “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in conversation topics related to a received digital advertisement that existing chatbots cannot handle and prompt users for nuanced information that existing chatbots do not process…the server can enable the various functions, features, processes, methods and systems described herein for training a chatbot”), the storytelling proxy authoring module configured to allow the Instigator to share the plurality of storytelling proxies with the plurality of Interactors from the Instigator's computing device thereby a semantic analysis of the storytelling proxy authoring module allows the plurality of storytelling proxies gets smarter through a plurality of interactions from an Interactor's computing device by a plurality Interactors (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation , the timeline module configured to distribute the plurality of storytelling proxies publicly on a home timeline after the Instigator satisfied with a trained state of the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze 

Claim 2:
Talmor discloses the storytelling proxy conversation management module Page 49 of 55comprising a script editor module configured to enable the Instigator to create, edit and update a plurality scripts associated with the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks).


Claim 6:
Talmor discloses the storytelling proxy conversation management module comprising a storytelling proxy share module configured to enable the Instigator on the Instigator's computing device to send an invite to a plurality of end-users to become the plurality of Interactors of the plurality of storytelling proxies (0039-40).

Claim 7:
Talmor discloses the storytelling proxy conversation management module comprising a plurality of agents configured to guide the Instigator by triggering a plurality of instructional notifications and a plurality of instructional alerts on the Instigator's computing device (0206 and 0226).

Claim 8:
Talmor discloses the plurality of agents is configured to provide a controlled environment to the Instigator on the Instigator's computing device (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks”).
Claim 9:
Talmor discloses the plurality of agents comprising encapsulated experiences to: import a story on social networking service, create a backstory item, and utilize the media content in new ways and help the Instigator (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in conversation topics related to a received digital advertisement that existing chatbots cannot handle and prompt users for nuanced information that existing chatbots do not process...the advertisement analyzer…determines characteristics associated with the received digital advertisements…detect entries within a digital form submitted with a digital advertisement to the networking system…entries in fields for an advertisement name, text for a digital advertisement…the detected objects and words or phrases also comprise characteristics associated with a received digital advertisement…advertisement analyzer…analyzes the digital advertisements to detect and compare the characteristics of both the received digital advertisement and the previous digital advertisements…using the shared characteristics…the advertisement analyzer…generates similarity scores for each of the previous digital advertisement. Each similarity score represents a similarity between the received digital advertisement and one of the previous digital advertisements…the message thread analyzer…analyzes messaging threads associated with similar digital advertisements…after the advertisement analyzer…identifies similar digital advertisements…the message thread analyzer…analyzes the messaging threads associated with similar digital advertisements…the networking system…the chatbot trainer…trains the chatbot to automatically communicate with users in automated conversation exchanges related to a received .

Claim 10:
Talmor discloses A method for distributing storytelling proxy on a public domain timeline, comprising: creating, training, testing, refining and updating an untrained state of a plurality of storytelling proxies on an interactive personal storytelling proxy system by transferring an interactive content and a media content into the plurality of storytelling proxies from an Instigator's computing device (0026-27, 0030 and 0033: the networking system optionally collects data from various sources related to either the received digital advertisement or to an advertiser associated with the received digital advertisement...the networking system collects data from contents of the received digital advertisement, from previous digital advertisements of the advertiser, or from webpages of the advertiser…the networking system optionally prompts the advertiser to provide some or all of the missing information needed to simulate the common conversation exchanges in automated conversations associated with the received digital advertisement…the networking system uses common conversation exchanges and collected data to train a chatbot to automatically communicate with users in automated conversation exchanges…trains the chatbot to generate predetermined inputs and predetermined responses to send as part of various automated conversation exchanges with users…trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…a digital advertisement may comprise a digital image or digital video”); sharing the plurality of storytelling proxies with a plurality of Interactors from the Instigator's computing device by the Instigator, whereby the plurality of Interactors interacts with the plurality of storytelling proxies on an Interactor's computing device thereby the plurality of storytelling proxies gets smarter by Page 51 of 55a semantic analysis of the interactive personal storytelling proxy system through a plurality of interactions from the Interactor's computing device by the plurality Interactors (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in conversation topics related to a received digital advertisement that existing chatbots cannot handle and prompt users for nuanced information that existing chatbots do not process...the advertisement analyzer…determines characteristics associated with the received digital advertisements…detect entries within a digital form submitted with a digital advertisement to the networking system…entries in fields for an advertisement name, text for a digital advertisement…the detected objects and words or phrases also comprise characteristics associated with a received digital advertisement…advertisement analyzer…analyzes the digital advertisements to detect and compare the characteristics of both the received digital advertisement and the previous digital advertisements…using the shared characteristics…the advertisement analyzer…generates similarity scores for each of the previous digital advertisement. Each similarity score represents a similarity between the received digital advertisement and one of the previous digital advertisements…the message thread analyzer…analyzes messaging threads associated with similar digital advertisements…after the advertisement analyzer…identifies similar digital advertisements…the message thread analyzer…analyzes the messaging threads associated with similar digital advertisements…the networking system…the chatbot trainer…trains the chatbot to automatically communicate with users in automated conversation exchanges related to a received digital advertisement…the chatbot trainer…uses the common ; allowing the Instigator to test and iterate a plurality of storytelling proxy conversations of the plurality of storytelling proxies on the Instigator's computing device until the Instigator gets satisfied with a trained state of the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks”); and distributing the plurality of storytelling proxies publicly on a home timeline of the interactive personal storytelling proxy system by the Instigator from the Instigator's computing device after the Instigator satisfied with a state of the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks”).
Claim 11:
Talmor discloses a step of creating a plurality of storytelling scripts associated with the plurality of storytelling proxies by the Instigator on the Instigator's computing device (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks).

Claim 13:
Talmor discloses a step of editing the plurality of storytelling scripts by adding the media content and the interactive content to the plurality of storytelling scripts by the Instigator (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in conversation topics related to a received digital advertisement that existing chatbots cannot handle and prompt users for nuanced information that existing chatbots do not process...the advertisement analyzer…determines characteristics associated with the received digital advertisements…detect entries within a digital form 

Claim 14:
Talmor discloses a step of choosing the plurality of storytelling proxies by importing a plurality of stories created in social media platforms and adding backstories and story endings to the plurality of storytelling proxies by the plurality of Interactors and become a plurality of Instigators on the Interactor's computing device (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in .

Claim 16:
Talmor discloses A computer program product comprising a non-transitory computer- readable medium having a computer-readable program code embodied therein to be executed by one or more processors, said program code including instructions to: create, train, test, refine and update an untrained state of a plurality of storytelling proxies of an interactive personal storytelling proxy system by transferring an interactive content and a media content into the plurality of storytelling proxies on an Instigator's computing device (0026-27, 0030 and 0033: the networking system optionally collects data from various sources related to either the received digital advertisement or to an advertiser associated with the received digital advertisement...the networking system collects data from contents of the received digital advertisement, from previous digital advertisements of the advertiser, or from webpages of the advertiser…the networking system optionally prompts the advertiser to provide some or all of the missing information needed to simulate the common conversation exchanges in automated conversations associated with the received digital advertisement…the networking system uses common conversation exchanges and collected data to train a chatbot to automatically communicate with users in automated conversation exchanges…trains the chatbot to generate predetermined inputs and predetermined responses to send as part of various automated conversation exchanges with users…trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…a digital advertisement may comprise a digital image or digital video”); share the plurality of storytelling proxies with a plurality of Interactors from the Instigator's computing device by the Instigator, whereby the plurality of Interactors interacts with the plurality of storytelling proxies on an Interactor's computing device thereby the plurality of storytelling proxies gets smarter by a semantic analysis through a plurality of interactions from the Interactor's computing device by the plurality Interactors (0030, 0043-45, 0047-50 and 0055:  “trains the chatbot to be more flexible than existing chatbots by engaging in nuanced automated conversation exchanges concerning subjects related to a received digital advertisement…networking system identifies digital advertisements similar to a received digital advertisement and identifies common conversation exchanges associated with those similar digital advertisements…the networking system can train the chatbot to engage in conversation topics related to a received digital advertisement that existing chatbots cannot handle and prompt users for nuanced information that existing chatbots do not process...the advertisement analyzer…determines characteristics associated with the received digital advertisements…detect entries within a digital form submitted with a digital advertisement to the networking system…entries in fields for an advertisement name, text for a digital advertisement…the detected objects and words or phrases also comprise characteristics associated with a received digital advertisement…advertisement analyzer…analyzes the digital advertisements to detect and compare the characteristics of both the received digital advertisement and the previous digital advertisements…using the shared characteristics…the advertisement analyzer…generates similarity scores for each of the previous digital advertisement. Each similarity score represents a similarity between the received digital advertisement and one of the previous digital advertisements…the message thread analyzer…analyzes messaging threads associated with similar digital advertisements…after the advertisement analyzer…identifies similar digital advertisements…the message thread analyzer…analyzes the messaging threads associated with similar digital advertisements…the networking system…the chatbot trainer…trains the chatbot to automatically communicate with users in automated conversation exchanges related to a received ; allow the Instigator to test and iterate a plurality of storytelling proxy conversations of the plurality of storytelling proxies on the Instigator's computing device until the Instigator gets satisfied with a state of the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks”); and distribute the plurality of storytelling proxies publicly on a home timeline of an interactive personal storytelling proxy system by the Instigator from the Instigator's computing device after the Instigator satisfied with a trained state of the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor.

Claim 3:
Talmor discloses every feature of claim 2.
Talmor further discloses wherein the script editor module is configured to allow the Instigator to open up the plurality of scripts [and edit the plurality of scripts] ((0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks).
select a plurality of script elements, copy the plurality of script elements onto a clipboard of a storytelling proxy, the Examiner maintains that copy functions were well known at the time of the invention and widely used to edit text in a text editing environment at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate copy functions into Talmor’s chatbot editing interface in order to allow repeated text to easily be reused in a plurality of chatbots.

Claim 12:
Talmor discloses every feature of claim 10.
Talmor further teaches testing the plurality of storytelling scripts of the interactive personal storytelling proxy system on the Instigator's computing device thereby playing a role of the Interactor by the Instigator (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks).
Though Talmor does not seem to explicitly discuss selecting a play button, the Examiner maintains that UI elements that initiate the start of a process were well known at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the 

Claim 15:
Talmor discloses every feature of claim 14.
Talmor further teaches training the plurality of storytelling proxies by feeding more vocabulary, answering questions, and authoring interactive experiences (Fig 3, Fig 6, 0026-28, 0030, 0033, 0041, 0043-45, 0047-50 and 0055-56: Talmor discusses training the chatbot by manual user entry of data, parsing media, or via analysis of message board threads, as well as allowing a user to review, edit and retrain the chatbot if desired). Though Talmor does not seem to explicitly discuss adding voice over narration, the Examiner maintains that voice dictation which is then converted to text was well known at the time of the invention. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate voice over narration into Talmor’s chatbot editing interface in order to allow a user to edit a chatbot in a hands free manner.






Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Talmor in view of Filar (USPUB 20190104157 A1).

Claim 5:
Talmor discloses every feature of claim 1.
Talmor further teaches the storytelling proxy conversation management module comprising a knowledge graph of information comes directly from the plurality of storytelling proxies, crafting stories, creating and uploading media, mentioning keywords and topics and the plurality of interactions from the Interactors who interact with the plurality of storytelling proxies (0028, 0041, 0056 and 0108: “the networking system also provides a preview of the chatbot to an advertiser associated with the received digital advertisement…the networking system provides a chatbot user interface that previews the chatbot automatically communicating with users concerning subjects related to the received digital advertisement…the networking system…performing certain functions to analyze received digital advertisements and train chatbots to automatically communicate with users of the networking system…the chatbot user interface enables an advertiser to test the chatbot…as well as edit any inputs and responses from the chatbot for retraining…the chatbot trainer…optionally retrains the chatbot…the networking system…also provides options for the administrator…to accept or reject training a chatbot to perform the shown common tasks).

Talmor by itself does not seem to completely teach building whitelists.
The Examiner maintains that these features were previously well-known as taught by Filar.

FIlar teaches building white lists (0077: “chatbot interface…can provide…whitelist…file”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Talmor and Filar before him or her, to combine the teachings of Talmor and Filar. The rationale for doing so would have been to obtain the benefit of providing chatbots the ability to manage users who are requesting to use the chatbot.
Therefore, it would have been obvious to combine Talmor and Filar to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177